F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAY 7 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

    v.                                                   No. 01-7069
                                                    (D.C. No. 00-CR-59-S)
    RICKY BRANTLEY,                                    (E.D. Oklahoma)

                Defendant - Appellant.


                             ORDER AND JUDGMENT           *




Before EBEL , HOLLOWAY , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Defendant Ricky Brantley was indicted for manufacturing marijuana,

maintaining a place for the purpose of distributing marijuana and three illegal



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
firearm possession charges. He entered a conditional guilty plea to one of the

counts, possession of a firearm after a former felony conviction in violation of

18 U.S.C. § 922(g)(1), but reserved the right to appeal the district court’s denial

of his motion to suppress evidence.    See Fed. R. Crim. P. 11(a)(2) (providing that

a defendant, with approval of the court and consent of the government, may enter

conditional guilty plea and reserve right to appeal an adverse determination of

pretrial motion). Pursuant to the plea agreement, the defendant was sentenced to

ninety-six months in prison and thirty-six months of supervised release. He now

appeals the district court’s denial of his motion to suppress. This court exercises

jurisdiction pursuant to 28 U.S.C. § 1291 and affirms.


                                      BACKGROUND

      In July 1999, United States Forest Service (USFS) law enforcement officer

Rose discovered a patch of marijuana plants growing on land owned by the

Weyerhaeuser Timber Company in Broken Bow, Oklahoma. The marijuana patch

bordered property owned by the defendant. Evidence indicated the patch had

been used in years past for growing marijuana. In August 1999, USFS Agents

Ryan, Alford and Rose returned to the patch and counted fifty-three large,

well-tended marijuana plants. Samples of the plants tested positive for marijuana.

The agents installed a stationary, non-manned video surveillance system in the

patch, which periodically monitored a section of the patch from August through

                                          -2-
November, 1999. Throughout this period, the USFS agents returned to the site to

check for activity and reset the surveillance system.

      The condition of the patch on November 8, 1999, indicated that a grower

had been there and harvested some of the plants and pruned some of the buds.

The agents viewed the recent video tape, which revealed that an individual had

entered the patch on the afternoon of November 3, 1999. The man in the

video is described as a white, middle-aged male, with a mustache, wearing a

camouflage-colored ball cap and jacket. The video showed the individual in the

patch examining the plants, clipping some plants with a hand clipper and

removing others by pulling up the stumps and tossing them off to the side.   1



USFS Agent Alford viewed the video on November 8, 1999, and recognized the

man in the patch as the defendant.

      On November 12, 1999, USFS agents, including Agent Alford, went to

defendant’s home to question him about cattle of his that were trespassing in


1
        In his opening brief, the defendant disputes that the video shows a clear
image of the individual in the patch on November 3, 1999, and claims the video
tape only shows the individual looking at a plant and pulling something up and
tossing it away, not examining the plants or using clippers. We do not address
these claims, however, because the defendant neither disputed the video tape
evidence in his motion to suppress before the district court, nor included the
video tape in the record on appeal.    See United States v. Vasquez , 985 F.2d 491,
494 (10th Cir. 1993) (holding court unable to rule on issue when the record fails
to include copies of the evidence needed to decide issue on appeal);    Walker v.
Mather (In re Walker) , 959 F.2d 894, 896 (10th Cir. 1992) (holding court will
generally not consider arguments presented for the first time on appeal).

                                           -3-
a nearby area and about a fire on his property earlier that month. Agent Alford

confirmed that the man seen in the video was the defendant. The USFS agents

testified that, between December 1 and December 4, 1999, the final harvest of the

patch was completed, evidenced by the fact that all of the marijuana buds had

been clipped off and some of the stalks had been pulled out and tossed to the side.

      USFS Agent Ryan applied for a search warrant for defendant’s residence,

on defendant’s property bordering the marijuana patch. Agent Ryan’s supporting

affidavit set forth all of the foregoing information concerning the USFS

investigation. Further, Agent Ryan testified that he was aware the defendant had

a 1984 Arkansas felony drug conviction. Agent Ryan testified that he had been

a law enforcement officer with the USFS for twenty-five years and had been

involved in at least 100 investigations involving marijuana cultivation and

distribution. Agent Ryan expressed his opinion, based on this experience, that the

defendant would likely have at his residence evidence of marijuana and/or

implements used in the cultivation, manufacture and processing of marijuana, as

well as other indicia of marijuana manufacturing and distribution, including

firearms. The magistrate judge authorized the search warrant for defendant’s

residence.

      During the search of defendant’s residence, USFS agents located marijuana,

tools used to cultivate marijuana, marijuana plants in various stages of drying,


                                         -4-
and numerous firearms. Defendant moved to suppress the evidence seized during

the search of his residence, claiming the evidence in the supporting affidavit was

insufficient to cause a person to believe that marijuana or firearms would be

found inside his residence. The district court denied the motion to suppress. It

found that the drug activity observed in the marijuana patch bordering defendant’s

property, particularly the fact of the final harvest, provided a sufficient basis for

the magistrate judge to conclude there was probable cause to believe drug

contraband would be found at defendant’s residence.


                                      ANALYSIS

      “We review de novo the district court’s probable cause determination.”

United States v. Nolan , 199 F.3d 1180, 1182 (10th Cir. 1999). Our review of the

magistrate judge’s issuance of a search warrant is more deferential, however.      Id.

      The task of the issuing magistrate is simply to make a practical,
      common-sense decision whether, given all the circumstances set forth
      in the affidavit . . ., there is a fair probability that contraband or
      evidence of a crime will be found in a particular place. And the duty
      of a reviewing court is simply to ensure that the magistrate had a
      substantial basis for . . . conclud[ing] that probable cause existed.

Illinois v. Gates , 462 U.S. 213, 238-39 (1983) (quotation omitted). “When

reviewing a district court’s denial of a motion to suppress, we consider the

totality of the circumstances and view the evidence in a light most favorable to

the government.”    United States v. Long , 176 F.3d 1304, 1307 (10th Cir. 1999).


                                           -5-
“We accept the district court’s factual findings unless those findings are clearly

erroneous.” Id.

       Probable cause requires a nexus between the contraband to be seized or the

suspected criminal activity and the place to be searched.    United States v.

Rowland , 145 F.3d 1194, 1203 (10th Cir. 1998). “Probable cause to search

a person’s residence does not arise based solely upon probable cause that the

person is guilty of a crime. Instead, there must be additional evidence linking the

person’s home to the suspected criminal activity.”      Id. at 1204. However, there

need not be direct evidence or personal knowledge that the items sought are

located at the place to be searched.   United States v. $149,442.43 in U.S.

Currency , 965 F.2d 868, 874 (10th Cir. 1992). The affidavit supporting the

search of a suspect’s residence is sufficient when it describes circumstances from

which a person of reasonable caution could infer that evidence or contraband will

be found there.   Id.

       Affording proper deference to the issuing magistrate judge’s determination,

we conclude the search warrant affidavit asserted sufficient facts to establish

probable cause that evidence of criminal activity would be found in defendant’s

residence. Given the evidence in the affidavit that (1) the defendant’s property

and residence bordered the marijuana patch, (2) the defendant was identified as

the individual in the field cultivating and caring for the patch, and (3) the final


                                            -6-
harvesting of the field had been completed immediately prior to the search

warrant application, the issuing magistrate judge reasonably could have inferred

that the defendant had recently harvested a large quantity of marijuana plants and

that the most likely place to store these plants and the implements used in the

harvesting would be at his residence adjacent to the patch.   See United States v.

Reyes , 798 F.2d 380, 382 (10th Cir. 1986) (“It is reasonable to assume that certain

types of evidence would be kept at a defendant’s residence and an affidavit need

not contain personal observations that a defendant did keep such evidence at his

residence.”); see also Rowland , 145 F.3d at 1205 (holding that issuing judge “may

draw reasonable inferences from the material presented in the warrant

application.”). The affidavit also included the opinion of Agent Ryan, who has

substantial expertise and training in investigations relating to marijuana

cultivation, that marijuana and other indicia of marijuana cultivation would be

located at defendant’s residence. This court has “recognized that courts often

rely on the opinion of police officers as to where contraband may be kept.”

$149,442.43 in U.S. Currency , 965 F.2d at 874. In short, contrary to defendant’s

claim, the totality of these facts do provide a reasonable, common-sense basis

for believing that marijuana and related contraband would be found in his

residence.




                                            -7-
     The decision of the district court denying defendant’s motion to suppress

is AFFIRMED.

                                                 Entered for the Court



                                                 David M. Ebel
                                                 Circuit Judge




                                      -8-